
	
		II
		112th CONGRESS
		1st Session
		S. 904
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve jobs, opportunity, benefits, and services for
		  unemployed Americans, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Jobs, Opportunity, Benefits,
			 and Services Act of 2011 or the JOBS Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Reforms of Unemployment Compensation to Promote Work and
				Job Creation
					Sec. 101. Consistent job search requirements.
					Sec. 102. Participation in reemployment services made a
				condition of benefit receipt.
					Sec. 103. State flexibility to promote the reemployment of
				unemployed workers.
					Sec. 104. Repeal of regulation requiring higher State
				taxes.
					Sec. 105. Restore State flexibility to improve unemployment
				program solvency.
					Sec. 106. Uniform data elements for improved data
				matching.
					Sec. 107. Technical and conforming amendments.
					Title II—Forward Funding of Remaining Federal Unemployment
				Compensation Funds
					Sec. 201. Special transfers to all States.
					Sec. 202. Emergency unemployment compensation transition
				rules.
					Sec. 203. Extended benefits program transition
				rules.
					Sec. 204. Emergency designation.
				
			IReforms of
			 Unemployment Compensation to Promote Work and Job Creation
			101.Consistent job
			 search requirements
				(a)In
			 generalSection 303(a) of the
			 Social Security Act is amended by adding at the end the following:
					
						(11)(A)A requirement that, as a
				condition of eligibility for regular compensation for any week, a claimant must
				be able to work, available to work, and actively seeking work.
							(B)For purposes of this paragraph, the term
				actively seeking work means, with respect to any individual, that
				such individual is actively engaged in a systematic and sustained effort to
				obtain work, as determined based on evidence (whether in electronic format or
				otherwise) satisfactory to the State agency charged with the administration of
				the State law.
							(C)The specific requirements that must be
				met in order to satisfy this paragraph shall be established by the State
				agency, and shall include at least the following:
								(i)Registration for employment
				services within 14 days after making initial application for regular
				compensation.
								(ii)Posting a resume, record, or other
				application for employment on such database as the State agency may
				require.
								(iii)Applying, in such manner as the
				State agency may require, for work which is similar to that previously
				performed by the individual, and which offers wages comparable to wages for
				similar work in the local labor market in which the individual resides or is
				actively seeking
				work.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to weeks
			 beginning after September 30, 2011.
				102.Participation in
			 reemployment services made a condition of benefit receipt
				(a)Social Security
			 ActParagraph (10) of section
			 303(a) of the Social Security Act is amended to read as follows:
					
						(10)(A)A requirement that, as a
				condition of eligibility for regular compensation for any week—
								(i)a claimant shall meet the minimum
				educational requirements set forth in subparagraph (B); and
								(ii)any claimant who has been referred
				to reemployment services shall participate in such services.
								(B)For purposes of this paragraph, an
				individual shall not be considered to have met the minimum educational
				requirements of this subparagraph unless such individual—
								(i)has earned a high school
				diploma;
								(ii)has earned the General Educational
				Development (GED) credential or other State-recognized equivalent (including by
				meeting recognized alternative standards for individuals with disabilities);
				or
								(iii)is enrolled and making
				satisfactory progress in classes leading to satisfaction of clause (ii).
								(C)The requirements of subparagraph (B) may be
				waived for an individual to the extent that the State agency charged with the
				administration of the State law deems such requirements to be unduly burdensome
				in the case of such
				individual.
							.
				(b)Internal Revenue
			 Code of 1986Paragraph (8) of
			 section 3304 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(8)compensation shall not be denied to an
				individual for any week in which the individual is enrolled and making
				satisfactory progress in education or training which has been previously
				approved by the State
				agency;
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to weeks beginning after September 30, 2011.
				103.State
			 flexibility to promote the reemployment of unemployed workers
				(a)In
			 generalTitle III of the
			 Social Security Act (42 U.S.C. 501 and following) is amended by adding at the
			 end the following:
					
						305.Demonstration projects(a)The Secretary of Labor
				may enter into agreements, with States submitting an application described in
				subsection (b), for the purpose of allowing such States to conduct
				demonstration projects to test and evaluate measures designed—
								(1)to expedite the reemployment of individuals
				who establish initial eligibility for unemployment compensation under the State
				law of such State; or
								(2)to improve the
				effectiveness of a State in carrying out its State law with respect to
				reemployment.
								(b)The Governor of
				any State desiring to conduct a demonstration project under this section shall
				submit an application to the Secretary of Labor. Any such application shall, at
				a minimum, include—
								(1)a general description of the proposed
				demonstration project, including the authority (under the laws of the State)
				for the measures to be tested, as well as the period of time during which such
				demonstration project would be conducted;
								(2)if a waiver under
				subsection (c) is requested, the specific aspects of the project to which the
				waiver would apply and the reasons why such waiver is needed;
								(3)a description of
				the goals and the expected programmatic outcomes of the demonstration project,
				including how the project would contribute to the objective described in
				subsection (a)(1), subsection (a)(2), or both;
								(4)assurances
				(accompanied by supporting analysis) that the demonstration project would not
				result in any increased net costs to the State’s account in the Unemployment
				Trust Fund;
								(5)a description of
				the manner in which the State—
									(A)will conduct an
				impact evaluation, using a control or comparison group or other valid
				methodology, of the demonstration project; and
									(B)will determine the
				extent to which the goals and outcomes described in paragraph (3) were
				achieved; and
									(6)assurances that
				the State will provide any reports relating to the demonstration project, after
				its approval, as the Secretary of Labor may require.
								(c)The Secretary of
				Labor may waive any of the requirements of section 3304(a)(4) of the Internal
				Revenue Code of 1986 or of paragraph (1) or (5) of section 303(a), to the
				extent and for the period the Secretary of Labor considers necessary to enable
				the State to carry out a demonstration project under this section.
							(d)A demonstration
				project under this section—
								(1)may be commenced
				any time after the date of the enactment of this section; and
								(2)may not be
				approved for a period of time greater than 3 years, subject to extension upon
				request of the Governor of the State involved for such additional period as the
				Secretary of Labor may agree to, except that in no event may a demonstration
				project under this section be conducted after the end of the 5-year period
				beginning on the date of the enactment of this section.
								(e)The Secretary of
				Labor shall, in the case of any State for which an application is submitted
				under subsection (b)—
								(1)notify the State as to whether such
				application has been approved or denied within 30 days after receipt of a
				complete application; and
								(2)provide public
				notice of the decision within 10 days after providing notification to the State
				in accordance with paragraph (1).
								Public
				notice under paragraph (2) may be provided through the Internet or other
				appropriate means. Any application under this section that has not been denied
				within such 30 days shall be deemed approved.(f)The Secretary of
				Labor may terminate a demonstration project under this section if the Secretary
				makes a final determination that the State has violated the substantive terms
				or conditions of the
				project.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to weeks
			 beginning after September 30, 2011.
				104.Repeal of
			 regulation requiring higher State taxes
				(a)In
			 generalSection 1202(b)(2) of
			 the Social Security Act is amended—
					(1)in subparagraph
			 (A), by inserting and at the end;
					(2)in subparagraph
			 (B), by striking , and and inserting a period; and
					(3)by striking
			 subparagraph (C).
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 of the date of enactment of this Act.
				105.Restore State
			 flexibility to improve unemployment program solvency
				(a)In
			 generalSubsection (g) of
			 section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252;
			 26 U.S.C. 3304 note) is repealed.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as of
			 the date of enactment of this Act.
				106.Uniform data
			 elements for improved data matching
				(a)In
			 generalTitle IX of the
			 Social Security Act is amended by adding the following:
					
						911.Uniform data elements for improved data
		  matching(a)Codes and
				identifiers
								(1)The Secretary of Labor, in consultation
				with an interagency work group through the Office of Management and Budget, and
				includes State perspectives, shall, by rule, designate codes and identifiers
				for any category of information required under title III or this title.
								(2)The codes and
				identifiers designated under paragraph (1) shall, to the extent practicable, be
				nonproprietary and interoperable.
								(3)In designating
				codes and identifiers under this subsection, the Secretary of Labor shall, to
				the extent practicable, incorporate—
									(A)interoperable
				standards developed and maintained by an international voluntary consensus
				standards body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization;
									(B)interoperable
				standards developed and maintained by intergovernmental partnerships, such as
				the National Information Exchange Model; and
									(C)interoperable
				standards developed and maintained by Federal entities with authority over
				contracting and financial assistance, such as the Federal Acquisition
				Regulations Council.
									(b)Data standards
				for reporting
								(1)The Secretary of Labor, in consultation
				with an interagency work group through the Office of Management and Budget and
				State government perspectives, shall, by rule, designate data reporting
				standards to govern the reporting required under title III or this
				title.
								(2)The data reporting
				standards required by paragraph (1) shall, to the extent practicable—
									(A)incorporate a
				widely accepted, non-proprietary, searchable, computer-readable format;
									(B)be consistent with
				and implement applicable accounting principles; and
									(C)be capable of
				being continually upgraded as necessary.
									(3)In designating
				reporting standards under this subsection, the Secretary of Labor shall, to the
				extent practicable, incorporate existing nonproprietary standards, such as the
				eXtensible Business Reporting
				Language.
								.
				(b)Clerical
			 amendmentThe table of contents of title IX of the Social
			 Security Act is amended by adding at the end the following:
					
						
							Sec. 911. Uniform data elements for
				improved data
				matching.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to weeks
			 beginning after September 30, 2012.
				107.Technical and
			 conforming amendments
				(a)Use of
			 Unemployment Compensation To Repay OverpaymentsSubparagraph (D) of section 3304(a)(4) of
			 the Internal Revenue Code of 1986 is amended by striking may and
			 inserting shall.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply to amounts
			 paid after September 30, 2011.
				IIForward Funding
			 of Remaining Federal Unemployment Compensation Funds
			201.Special transfers to
			 all States
				(a)Special
			 transfers in fiscal years 2011 and 2012Section 903 of the Social
			 Security Act is amended by adding at the end the following:
					
						(h)Special transfers in fiscal years 2011 and
		  2012(1)The Secretary of the
				Treasury shall transfer (as of the dates determined under paragraph (4)) from
				the extended unemployment compensation account to the account of each State in
				the Unemployment Trust Fund the amount determined with respect to such State
				under paragraph (2).
							(2)(A)The amount to be transferred to a State
				under this subsection in any fiscal year is the amount derived by multiplying
				the applicable total dollar amount for such fiscal year by the applicable
				fraction for such State.
								(B)For purposes of subparagraph (A), the
				applicable total dollar amount is—
									(i)for fiscal year 2011, $12,800,000,000;
				and
									(ii)for fiscal year 2012,
				$18,200,000,000.
									(C)For purposes of subparagraph (A), the
				applicable fraction for a State is a fraction—
									(i)the numerator of which is the total
				amount of extended compensation and emergency unemployment compensation paid
				out by such State for weeks beginning in the 12-month period described in
				clause (ii); and
									(ii)the denominator of which is the total
				amount of extended compensation and emergency unemployment compensation paid
				out by all States for weeks beginning in the most recent 12-month period for
				which that information is available for all States as of May 1, 2011.
									(3)(A)Except as provided in
				subparagraph (B) and only if a State passes a law after the enactment of the
				JOBS Act of 2011, amounts
				transferred to a State account pursuant to this subsection shall be used only
				in the payment of unemployment compensation, in accordance with applicable
				provisions of Federal and State law (including agreements and implementing
				regulations) as in effect on May 1, 2011.
								(B)A
				State may, pursuant to specific legislation enacted by the legislative body of
				the State after the date of the enactment of the
				JOBS Act of 2011, use money
				transferred to the State account of such State under this subsection
				for(i)the
				payment of unemployment compensation,(ii)the repayment of
				advances made to such State under section 1201 (including interest thereon),
				and(iii)reemployment services designed to enhance
				the rapid reemployment of unemployed workers (such as mandatory workshops,
				claimant assessments, resume preparation and job search assistance, wage
				subsidy programs, eligibility reviews, labor market information, development of
				a work-search plan, and training), if and only if—
											(I)the purposes and amounts are specified
				in the law;
										(II)the money is withdrawn and expended,
				for the purpose described in clause (i), (ii), or (iii) (as the case may be),
				after the date of enactment of the law; and
										(III)the use of the money is accounted
				for in accordance with standards established by the Secretary of Labor.
										(4)Transfers under this subsection
				shall—
								(A)to the extent that they relate to the
				amount set forth in paragraph (2)(B)(i), be made within 10 days after the date
				of enactment of this subsection; and
								(B)to the extent that they relate to the
				amount set forth in paragraph (2)(B)(ii), be made after September 30, 2011, and
				on or before October 10,
				2011.
								.
				(b)Rule of
			 constructionNothing in
			 section 903(b) of the Social Security Act shall be considered to apply with
			 respect to any transfer under section 903(h) of such Act (as amended by this
			 section).
				(c)RegulationsThe
			 Secretary of Labor may prescribe any operating instructions or regulations
			 necessary to carry out this section and the amendment made by this
			 section.
				202.Emergency
			 unemployment compensation transition rules
				(a)Repeal
					(1)In
			 generalSection 4003 of the Supplemental Appropriations Act, 2008
			 is repealed.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall be effective with respect to weeks ending after July 6,
			 2011.
					(b)FinancingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 is amended—
					(1)in subparagraph
			 (F), by striking and after the semicolon; and
					(2)by adding after
			 subparagraph (G) the following:
						
							(H)the amendment made by section 201 of the
				Jobs, Opportunity, Benefits, and Services Act
				of 2011;
				and
							.
					203.Extended
			 benefits program transition rules
				(a)In
			 generalSection 2005 of the
			 Assistance for Unemployed Workers and Struggling Families Act, as contained in
			 Public Law 111–5 (26 U.S.C. 3304 note), is amended—
					(1)in subsection (a),
			 by striking January 4, 2012 and inserting July 6,
			 2011;
					(2)in subsection (b),
			 by striking January 4, 2012 and inserting the date of
			 enactment of the JOBS Act of
			 2011; and
					(3)by striking
			 subsection (c).
					(b)Termination of
			 provision relating to temporary modification of extended benefit
			 indicatorsSection 502 of the
			 Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010 (Public Law 111–312; 26 U.S.C. 3304 note) is amended by striking
			 December 31, 2011 each place it appears and inserting
			 June 30, 2011.
				204.Emergency
			 designationThe budgetary
			 effects of this Act are designated as an emergency requirement and necessary to
			 meet emergency needs pursuant to section 4(g) of the Statutory Pay-As-You-Go
			 Act of 2010.
			
